DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2022 was filed after the mailing date of the Final Rejection on 3/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Regarding the arguments against 35 USC 101, specifically the argument of the Examiner asserting that the additional elements merely invoke the use of computers/computer components as tools and that the additional recitations of the claim are mere post solution activity, analysis under 2019 PEG: Step 2A-Prong Two provides this analysis with an updated rejection in the next Action to reflect the proposed amendments. Additionally the additional elements such as the workflow server as described in [0020] of Applicant's Spec, the transceiver communicating via a communications network to receive an image order for the patient as described in [0020] of Applicant's Spec, generating an indication as described in [0047] of Applicant's Spec, a memory storing an executable program as described in [0008], a processor indicating a limited sequence as described in [0033],  and receiving an image order for a patient as described in claim 20 and in [0022] of Applicant's spec, Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer and is beyond conventional use of components, as opposed to the efficiency of the process, or of any other technological aspect of the computer. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology.
Additionally, Applicant claims Examiner is over generalizing the recitation and is ignoring the clear claim language and presence of specific implementation, however limitations such as claim 11 reciting a transceiver communicating via a communications network, the transceiver configured to receive an image order for a patient, the image order including information..  A memory storing an executable program, a processor indicating a limited sequence when within a threshold and generating an image sequence do not indicate specific implementation.
Additionally, Applicant recites that the "amended recitation providing an improvement to the technology in the field of diagnostic radiology", the Examiner respectfully disagrees; Applicant argues that the networked system is a practical application of the recitation that reduces the work of the user by retrieving, filtering, and the processing the relevant patient data.  These technical advantages indicate an improvement to the cited abstract idea, however does not indicate an improvement to the computer technologies that the judicial exception is implemented on. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology. See MPEP 2106.05(a)II., notably “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”
Additionally, Applicant argues the system's "ability to be adapted to implement a cloud based architecture that allows the image order to be processed remotely as cloud services". However, the limitations of "a transceiver communicating via a communications network, the transceiver configured to receive an image order for a patient" as further described in [0020] of Applicant's Spec does not indicate an improvement to the computer technologies that the judicial exception is implemented on. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology.
Regarding the "creation of an anatomy-view lookup table that is automatically created and transmitting the lookup table to a server, Examiner respectfully disagrees that this limitation integrates the alleged abstract idea into a practical application.  [0038] of Applicant's spec cites storing mappings in a look up table, however, does not indicate an improvement to the computer technologies that the judicial exception is implemented on.
Regarding the arguments on Page 9 of the remarks filed 5/26/2022, the Examiner notes further that these technical advantages of "ensuring that the proper sequences are being used to obtain the correct information in the limited echo exam that is necessary and sufficient for a quality diagnosis and addressing the targeted clinical question" indicate an improvement to the cited abstract idea of the echo exam workflow, however does not indicate an improvement to the computer technologies that the judicial exception is implemented on. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology. See MPEP 2106.05(a)II., notably “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”

Regarding the rejection of claims under 35 USC 103, Examiner agrees and therefore the rejection under these claims has been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-17, and 19-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 11-19 are related to a system, and claims 1-10 are also related to a method (i.e., a process) and claim 20 recites a method. Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 11 includes limitations that recite at least one abstract idea. Specifically, independent claim 11 recites:

A workflow server, comprising: 
a transceiver communicating via a communications network, the transceiver configured to receive an image order for a patient, the image order including information indicative of a reason to perform an image acquisition procedure, wherein the image acquisition procedure is either one of a full or a limited image acquisition procedure, wherein the full image acquisition procedure acquires a greater number of views than the limited image acquisition procedure;  
-4-a memory storing an executable program; and 
a processor that executes the executable program that causes the processor to perform operations, comprising: 
determining whether the patient has had a full prior image acquisition procedure performed within a time threshold relative to the image order; 
when the full prior image acquisition procedure had been performed within the time threshold, determining whether the reason requires a number of views within a view threshold; when the number of views is within the view threshold,
determining a first anatomy of the prior full image acquisition procedure;
determining a second anatomy of the image acquisition procedure based on free text in the image order;
generating an indication that the image acquisition procedure is to be performed as a limited image acquisition procedure when the number of views is within the view threshold and the second anatomy of the image acquisition procedure comprises the first anatomy of the prior full image acquisition procedure;
determining at least one sequence to be used in the image acquisition procedure when the image acquisition procedure to be performed is the limited image acquisition procedure; and 
generating a further indication including the at least one sequence;
generating an anatomy-view lookup table for the at least one sequence, the anatomy-view lookup table including the second anatomy of the image acquisition procedure;
storing the anatomy view lookup table on the workflow server; and
connecting to a network, enabling the anatomy-view lookup table for the at least one sequence to be displayed on devices connected to the network.

The Examiner submits that the foregoing underlined limitations constitute a “mental process” because “determining” whether the patient had a full prior image acquisition procedure performed within a time threshold relative to the image order, and once it is determine that the procured has been done within the time threshold, the process is further “determining” whether the received reason for performing a procedure requires a number of views within a view threshold, and further based on the prior full image procedure, “determining” a first anatomy and “determining” a second image anatomy based on free text in the image order; once the number of views is within the view threshold, then further indicating that the image acquisition is to be performed in a limited manner when the number of views is within the view threshold and a second anatomy of the image acquisition procedure comprises the first anatomy of the prior full image acquisition procedure are all steps that can be performed mentally in the human mind.  Additionally, the “determining” step of determining at least one sequence to be used in the image acquisition procedure when then procedure is to be limited further describes the at least one abstract idea. 

Additionally, claim 20 recites determining whether the patient has had a prior full image acquisition procedure performed within a time threshold relative to the image order; when the prior full image acquisition procedure had been performed within the time threshold, determining whether the reason requires a number of views within a view threshold; determining a first anatomy of the prior full image acquisition procedure; determining a second anatomy of the image acquisition procedure based on free text in the image order; when the number of views is within the view threshold and the second anatomy of the image acquisition procedure comprises the first anatomy of the prior full image acquisition procedure, determining at least one sequence to be used in the image acquisition procedure; and  -6-generating an indication that the image acquisition procedure is to be performed with a limited capacity. The Examiner submits that the foregoing underline limitations recite a mental process as the limitations can be performed mentally in the human mind in a similar manner to claim 11. 

The abstract idea recited in claim 1 is similar to that of claim 11.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claims 5, 6, 15, and 16 recite a further explanation of the view threshold of the limitation of determining whether the reason requires a number of views within a view threshold, therefore further defining the abstract idea. Claims 7 and 17 recite a further explanation of the time threshold of the limitation of determining whether the patient has had a prior fill image acquisition procedure performed within a time threshold relative to the image order, therefore further defining the abstract idea. Claims 9, and 19 recite further step of “determining” at least one sequence to be used in the image acquisition procedure and further defines the sequence, therefore further defining the abstract idea. 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A workflow server, comprising (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)): 
a transceiver communicating via a communications network, the transceiver configured to receive an image order for a patient, the image order including information indicative of a reason to perform an image acquisition procedure, wherein the image acquisition procedure is either one of a full or a limited image acquisition procedure, wherein the full image acquisition procedure acquires a greater number of views than the limited image acquisition procedure (merely data gathering steps as noted below, see MPEP 2106.05(g) and buySAFE, Inc. v. Google, Inc);  
-4-a memory storing an executable program; and 
a processor that executes the executable program that causes the processor to perform operations, comprising (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)): 
determining whether the patient has had a full prior image acquisition procedure performed within a time threshold relative to the image order; 
when the full prior image acquisition procedure had been performed within the time threshold, determining whether the reason requires a number of views within a view threshold; when the number of views is within the view threshold;
determining a first anatomy of the prior full image acquisition procedure;
determining a second anatomy of the image acquisition procedure based on free text in the image order; 
generating an indication (merely post solution activity as noted below, see MPEP 2106.05(g) and buySAFE, Inc. v. Google, Inc ) that the image acquisition procedure is to be performed as a limited image acquisition procedure when the number of views is within the view threshold and the second anatomy of the image acquisition procedure comprises the first anatomy of the prior full image acquisition procedure;
determining at least one sequence to be used in the image acquisition procedure when the image acquisition procedure to be performed is the limited image acquisition procedure; and 
generating a further indication including the at least one sequence (merely post solution activity as noted below, see MPEP 2106.05(g) and buySAFE, Inc. v. Google, Inc );
generating an anatomy-view lookup table for the at least one sequence, the anatomy-view lookup table including the second anatomy of the image acquisition procedure (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)); 
storing the anatomy view lookup table on the workflow server (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)); and
connecting to a network, enabling the anatomy-view lookup table for the at least one sequence to be displayed on devices connected to the network (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)).


For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of a workflow server, a memory storing an executable program and a processor, generating an anatomy-view lookup table for the at least one sequence, the anatomy-view lookup table including the second anatomy of the image acquisition procedure, storing the anatomy view lookup table on the workflow server, and connecting to a network, enabling the anatomy-view lookup table for the at least one sequence to be displayed on devices connected to the network the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). [0038] of Applicant’s Specification recites the use and storage of a look up table first the anatomy-view, however recites generic use of the lookup table without showing a technological improvement to the technology, and therefore is mere computer implementation. [0033] shows the use of a workflow server to connect devices and to share information (including the lookup table) via a network without showing a technological improvement to the technology, and therefore is mere computer implementation. 

Regarding the additional limitation of a transceiver communicating via a communications network, the transceiver configured to receive an image order for a patient, the image order including information indicative of a reason to perform an image acquisition procedure, wherein the image acquisition procedure is either one of a full or a limited image acquisition procedure, wherein the full image acquisition procedure acquires a greater number of views than the limited image acquisition procedure, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). The use of a communication network and a transceiver to receive the described image order for a patient are devices and computer components that are used in the pre-solution activity of data gathering, and is therefore considered as part of the extra solution activity.

Regarding the additional limitation of generating an indication and generating a further indication including the at least one sequence, these are merely post-solution activities. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)). Merely generating an indication of the mental process step of “indicating that the image acquisition procedure is to be performed as a limited image acquisition procedure” is determined to be an insignificant application. Claim 20 further recites similar “generating an indication” steps. 

Additionally, claim 20 recites receiving an image order for a patient, the image order including information indicative of a reason to perform an image acquisition procedure, wherein the image acquisition procedure corresponds to image capturing operations performed with an echocardiography exam, wherein the image acquisition procedure is either one of a full or a limited image acquisition procedure, wherein the full image acquisition procedure acquires a greater number of views than the limited image acquisition procedure; this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to determine a recommendation for image analysis, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claims 2-4 and 12-14 recite further details of the data that is gathered in the pre-solution activity. Claim 10 further defines the means for the post-solution activity with devices to merely display the indications.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitation of a workflow server, a memory storing an executable program and a processor, generating an anatomy-view lookup table for the at least one sequence, the anatomy-view lookup table including the second anatomy of the image acquisition procedure, storing the anatomy view lookup table on the workflow server, and connecting to a network, enabling the anatomy-view lookup table for the at least one sequence to be displayed on devices connected to the network the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). [0038] of Applicant’s Specification recites the use and storage of a look up table first the anatomy-view, however recites generic use of the lookup table without showing a technological improvement to the technology, and therefore is mere computer implementation. [0033] shows the use of a workflow server to connect devices and to share information (including the lookup table) via a network without showing a technological improvement to the technology, and therefore is mere computer implementation. 

Regarding the additional limitation of a transceiver communicating via a communications network, the transceiver configured to receive an image order for a patient, the image order including information indicative of a reason to perform an image acquisition procedure, wherein the image acquisition procedure is either one of a full or a limited image acquisition procedure, wherein the full image acquisition procedure acquires a greater number of views than the limited image acquisition procedure, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). The use of a communication network and a transceiver to receive the described image order for a patient are devices and computer components that are used in the pre-solution activity of data gathering, and is therefore considered as part of the extra solution activity.

Regarding the additional limitation of generating an indication and generating a further indication including the at least one sequence, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Merely generating an indication of the mental process step of “indicating that the image acquisition procedure is to be performed as a limited image acquisition procedure” is determined to be an insignificant application. 

Additionally, claim 20 recites receiving an image order for a patient, the image order including information indicative of a reason to perform an image acquisition procedure, wherein the image acquisition procedure corresponds to image capturing operations performed with an echocardiography exam, wherein the image acquisition procedure is either one of a full or a limited image acquisition procedure, wherein the full image acquisition procedure acquires a greater number of views than the limited image acquisition procedure; this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-7, 9-17, and 19-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Allowable Subject Matter
The following have been considered however do not teach the entirety of the invention separately nor in combination:
US 2017/0372476 A1 to Bhatia et al. teaches of a medical imaging system that determines an imaging order from a patient and can further determine parameters for further imaging procedures, however does not teach of determining a first anatomy of the prior full image acquisition procedure, determining a second anatomy of the image acquisition procedure based on free text in the image order and generating an anatomy-view lookup table for the at least one sequence, the anatomy-view lookup table including the second anatomy of the image acquisition procedure.
NPL “Focused Cardiac Ultrasound” to Spencer et al. teaches of how ECG scans can be complete scans or partial scans to free up hospital resources of unnecessary scans, however does not teach of determining a first anatomy of the prior full image acquisition procedure, determining a second anatomy of the image acquisition procedure based on free text in the image order and generating an anatomy-view lookup table for the at least one sequence, the anatomy-view lookup table including the second anatomy of the image acquisition procedure.
WO-2018015414-A1 to Chen et al. teaches of partial image segmentation analysis in an imaging workflow, however does not teach of determining a first anatomy of the prior full image acquisition procedure, determining a second anatomy of the image acquisition procedure based on free text in the image order and generating an anatomy-view lookup table for the at least one sequence, the anatomy-view lookup table including the second anatomy of the image acquisition procedure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        10/18/22